Per Curiam.
 Defendant was found guilty as charged in four indictments, after a jury trial thereon. Two of the four indictments charged him with an assault upon two different persons with an offensive weapon, to wit, a knife, contrary to provisions of N. J. S. 2A:90-3. He contends that the judgments of conviction based upon these two indictments were invalid as a matter of law because there was no evidence adduced at the trial that he used the knife, in each instance, "with intent to rob.” He argues that such intent is an essential element of the crime of assault as set forth in said statute. We deem this point to be without merit. We construe N. J. S. 2A:90—3 as defining two separate offenses: (1) assault with an offensive weapon; and, (2) where a person by "menaces, force or violence” demands money or goods with intent to rob. Such intent is an essential element of the second offense but not of the first. See State v. Maier, 13 N. J. 235, 240 (1953), In re Scridlow, 124 N. J. L. 342 (Sup. Ct. 1940), 3 Schlosser, Criminal Laws of New Jersey (1953 ed.), Form 40, p. 1213.
There being conflicting expert medical testimony as to defendant’s legal sanity at the time of the alleged crime, a factual question was raised with regard thereto. Determination of that issue was properly submitted to the jury. The jury resolved this question against the defendant and we conclude, upon the record, that in so doing its verdict was not against the weight of the evidence.
We find no error, much less plain error, in the court’s charge as to the defense of insanity. See State v. Coleman, 46 N. J. 16 (1965).
*308We deem all. other points raised by defendant to be without merit.
Judgment affirmed.